     Case: 1:20-cv-05191 Document #: 2 Filed: 09/02/20 Page 1 of 2 PageID #:54



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


WAYNE FARMS LLC                               )       Civil Action No.: 20-5191
                                              )
                      Plaintiff,              )       Judge ___________
              v.                              )
                                              )       Magistrate Judge ___________
JOHN DOE AND   ,                              )
LINKEDIN CORPORATION                          )
                                              )
                      Defendants              )
                                              )

             PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL


       Plaintiff Wayne FarmsWayne Farms LLC (“Wayne Farms”) files this Motion requesting

leave to file under seal: Plaintiff’s Complaint which identifies n a m e , e m a i l a n d b a n k

information for the Defendant John Doe. In this action, including, inter alia, allegations of

trademark counterfeiting including remedies under 15 USC 1117, copyright infringement, either

of which may include statutory damages, and allegations of trademark infringement, false

designations of origin and state law violations, all regarding which Wayne Farms contemplates

requesting temporary ex parte relief, which remedies and relief may be prejudiced by publication

as set forth below.

       Sealing this portion of the file is necessary to prevent the Defendants from learning

of these proceedings prior to the execution of the temporary restraining order. If Defendants

were to learn of these proceedings prematurely, the likely result would be the destruction of

relevant documentary evidence and the hiding or transferring of assets to foreign

jurisdictions, which would frustrate the purpose of the underlying law and would interfere with

this Court’s power to grant relief.


                                                  1
     Case: 1:20-cv-05191 Document #: 2 Filed: 09/02/20 Page 2 of 2 PageID #:55




        Once the temporary restraining order has been served on the relevant parties and the

 requested actions are taken, Wayne Farms will move to unseal these documents.


                                                         Respectfully submitted,

                                                         /David C Brezina/

September 2, 2020                                        By: David C Brezina
                                                         One of Plaintiff’s attorneys
David C. Brezina
Boris Umansky
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300




                                              2
